Judgment unanimously affirmed, with costs. Memorandum: Pursuant to this court’s decision in its memorandum of June 3, 1977 (58 AD2d 732), commissioners of condemnation submitted supplemental findings explaining the basis for their award in this case. In view of these supplemental findings, we conclude that the commissioners’ determination is supported by adequate and sufficient findings and that since there was no improper award of double compensation, the award should be affirmed. (Resubmission of appeal from judgment of Niagara County Court— condemnation.) Present.—Marsh, P. J., Cardamone, Dillon, Goldman and Witmer, JJ.